DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the after-final amendment filed on April 26th, 2022 for application no. 16/583,946 filed on September 26th, 2019. Claims 1-11 and 13-21 are pending. In the present amendment, claims 1-11, 13-14, 18 and 21 are amended, and claim 12 is canceled.

Response to Arguments
The Applicant's arguments filed April 26th, 2022 are in response to the Office Action mailed March 21st, 2022. The Applicant's arguments have been fully considered.
Regarding Claim 13, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 13, none of the prior art discloses or renders obvious an axle assembly having the combination of features recited in claim 13, and particularly “a first gear mechanism that includes a first shaft, a ring gear, a first gear, and a fifth gear that are rotatable about a first axis, wherein the ring gear meshes with the drive pinion”, “a second gear mechanism having a second gear, a third gear, and a sixth gear that are rotatable about a second axis, wherein the first gear meshes with the second gear and the fifth gear meshes with the sixth gear” and “a differential assembly that includes a differential case that receives pinion gears that mesh with first and second differential gears that are mounted to first and second axle shafts, respectively, and a fourth gear that are rotatable about the first axis, wherein the third gear meshes with the fourth gear, torque is transmitted between the first gear mechanism and the second gear mechanism via either the first gear and the second gear or the fifth gear and the sixth gear, the fourth gear encircles the differential case and the pinion gears of the differential assembly, and the ring gear encircles the first shaft but does not encircle the differential assembly”.
The closest prior art of Consani (EP 3530509) discloses an axle assembly comprising a fourth gear (36), differential pinion gears (14, 16) and a ring gear (20), but fails to disclose “the fourth gear encircles the differential case and the pinion gears of the differential assembly, and the ring gear encircles the first shaft but does not encircle the differential assembly”, and there is no motivation to rearrange the fourth gear, differential pinion gears, and the ring gear taught by Consani absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659